         Case 1:19-cr-00753-PGG Document 68 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-
                                                            ORDER
LUIS ALBERTO BRECEDA,
                                                        19 Cr. 753 (PGG)
                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this action scheduled for December

17, 2020 at 12:00 p.m is adjourned to December 17, 2020 at 3:00 p.m. The conference will

proceed by telephone.

Dated: New York, New York
       December 1, 2020
